985 So. 2d 707 (2008)
Ronald Boyd NEEB, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-1034.
District Court of Appeal of Florida, Second District.
July 11, 2008.
James Marion Moorman, Public Defender, and Richard J. Sanders, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Chandra Waite Dasrat, Assistant *708 Attorney General, Tampa, for Appellee.
PER CURIAM.
Ronald Boyd Neeb challenges the trial court's revocation of his probation for violation of two of its conditions. Although we conclude that the State failed to establish a violation of special condition "V" of the terms of his probation, we affirm because the record demonstrates that the trial court would have imposed the sentence as a result of the remaining unchallenged violation.
Affirmed.
CASANUEVA and DAVIS, JJ., and DAKAN, STEPHEN L., Associate Senior Judge, Concur.